DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 10-11, 13-14, 16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Pub 2014/0285476 in view of Ramaprakash et al. US Pub 2018/0255219.
Regarding claim 1, Cho teaches, 
A foldable display apparatus (figure 33-45), comprising
a flexible display screen (element 3010);
a bearer component (the base/frame where the screen 3010 is disposed and secured to, similar to element 2 of present application, the layer between the display and the three housing being shown in figure 34); and
a camera (figures 35-45, shows at least one camera (element 3260 or 3270) and a sensor (at least the other camera can act as the sensor or as decribed in at least paragraph 260 a display device can detect the mode or position of the screen and the camera to activate the 
 wherein the bearer component comprises 
a first plane part (the first plane part that corresponds to the screen in figure 35, 3210, this is similar to the plane part 21 in figure 3 of present application), a first bending part (figure 34, region indicated by 3420), a second plane part (figure 33-35, the region indicated by the middle of the screen such that in figure 34 the section that is right below label fig 34 and which is similar to element 23 of present application in figure 3), a second bending part (figure 34, the region indicated by 3410), and a third plane part (figure 33-35, the region that corresponds to element 3230 and that is in between in figure 34, similar to element 25 in of present application in figure 3) that are sequentially connected in a long side direction (as seen in figure 33 and 35 sequentially connected in a long side (i.e. x axis or the direction indicated by a in figure 33), 
wherein a length of the first bending part in the long side direction is greater than a length of the second bending part in the long side direction (as seen in figure 34, the length of first bending part corresponding to 3420 is greater than the length of the second being part corresponding to 3410, similar to figure 3 of present application), 
wherein the first plane part, the first bending part, the second plane part, the second bending part, and the third plane part jointly bear the flexible display screen (figure 33-34), 

wherein parts of the flexible display screen, borne by the first plane part and the second plane part are exposed (figure 34, the display is exposed, similar feature as of present application's figure 3);
wherein the foldable display apparatus further comprises a first housing (figure 34, any one of the three different housing which is fastened to the side of the respective plane part opposite of the display screen) that is fastened to a side of the first plane part or the second plane part and away from the flexible display screen (figure 34); and first plane display area (area indicated by 3210) overlapping the first plane part.
Cho does not teach wherein the both the camera and the sensor are disposed in the first housing and correspond to either a first plane display area overlapping the first plane part or a second plane display area overlapping the second plane part, such that the camera is to implement both front facing shooting and rear face shooting. 
Ramaprakash in similar field of foldable display apparatus teaches a housing comprising a camera module and an image sensor (paragraph 40, figure 1a-e, camera module indicated by element 113 which includes a camera module and image sensor), such that the camera and the sensor correspond to plane display area overlapping the plane part (figure 11c-d, element 113 overlapping plane display area, similar to present application), such that the camera is to implement both front facing shooting and the rear facing shooting (as seen in figure 1b-1e, specifically 1c-1e, the camera 113 is used for rear shooting in configuration of figure 1b and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Cho’s foldable display apparatus such that only one camera is needed as taught by Ramaprakash such that the camera can be aligned with the aligned optical opening to use it in the front configuration when the foldable display is folded, furthermore such modification will further provide the camera and the sensor in the same housing of Cho, such modification will eliminate the need for two cameras and thereby reducing the cost of the device and reduce the thickness by removing one camera.
Regarding claim 5, Cho as modified teaches, 
wherein the foldable display apparatus further comprises a second housing (second housing being the housing corresponds to the second plane part which is the thicker housing), and a thickness of the first housing is different from a thickness of the second housing (figure 34, shows the thickness of the housings being different), the first housing is fastened to a side, of the first plane part (the housing that corresponds to the first plane part is the first housing), away from the flexible display screen, and the second housing is fastened to a side, of the second plane part, away from the flexible display screen (figure 34).
Regarding claim 6, Cho as modified teaches, 
wherein the foldable display apparatus further comprises a second housing (figure 34, housing corresponding to the third plane part), and a thickness of the first housing is different from a thickness of the second housing (figure 34, shows the thickness of the housings being 
Regarding claim 10, 
Cho teaches the foldable display apparatus further comprises the first plane part and the second plane art are secured with respect to each other (as seen in figure 34, similar to figure 3 and 14 of present application) and the second plane part and the third plane part is secured with respect to each other (as seen in figure 34, similar to figure 3 and 14 of present application) when the bearer component is folded. 
Cho does not teach a first position-limiting component and a second position-limiting component, two parts of the first position-limiting component are respectively fastened to the first plane part and the second plane part, two parts of the second position-limiting component are respectively fastened to the second plane part and the third plane part, when the bearer component is folded, the two parts of the first position-limiting component cooperate with each other to fasten the first plane part and the second plane part, and the two parts of the second position-limiting component cooperate with each other to fasten the second plane part and the third plane part. More specifically the use of the first position limiting component and the second position limiting component (which can be mechanical or magnetic fastening means). 
Cho however in the earlier embodiments (figs. 14, 18; paragraphs 118-129) teaches first position-limiting component (magnets are consider the position limiting components) and the second position-limiting component (the other magnets), two parts of the first position-limiting 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide to use magnetic components as the position limiting component of Cho thereby providing magnetic elements at the respective first plane parts, second plane part and third plane part such that the magnetic elements (position limiting components) are aligned and attract each other when the flexible display is folded, thereby ensuring the position of folded configuration is held when the user wishes the fold the display, additionally, using magnetic force will ensure less mechanical components and provide quick secure and release feature. 
Regarding claim 11, Cho as modified teaches, 
Wherein the first position-limiting component comprises two mutually adsorbed adsorption components (magnetic elements as described in claim 10) or comprises two 
Regarding claim 13, Cho as modified teaches, 
wherein the flexible display screen (figure 33 and 35) comprises a first bending display area (bending area corresponding to the area of 3420 in figure 34), a second bending display area  (bending area corresponding to the area of 3410 in figure 34), and a third plane display area (area indicated by 3230), the first bending display area overlaps the first bending part, the second bending display area overlaps the second bending part, and the third plane display area overlaps the third plane part (figure 34, shows the corresponding bending areas and the display areas overlapping respective plane parts and bending parts, similar to figure 3 of present application).
Regarding claim 14, Cho as modified teaches, 
Wherein the flexible display screen is a touch display screen (paragraphs 55, 68& 107).
Regarding claim 16, Cho as modified teaches, 
Wherein the foldable display apparatus is a mobile phone (paragraph 55, smart phone, or tablet PC), a wearable device or a tablet computer. 
Regarding claim 19, Cho as modified teaches, 
wherein a plurality of components of the folding display apparatus are arranged in the first housing (components such as battery, processor, sensor, memory, speaker, camera, connector, are provided in the first housing).
Regarding claim 20, Cho as modified teaches, 

Regarding claim 21, Cho as modified teaches, 
Wherein a plurality of foldable display apparatus are arranged in the first housing and a plurality of other components of the foldable display apparatus arranged in the second housing (figure 34-35 shows various components such as the camera, screen display, speakers and all the internal components are provided on both housings, however, at least the cameras and the speaker are provided on the respective housings).


Claim(s) 7-8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Pub 2014/0285476 in view of Ramaprakash et al. US Pub 2018/0255219 further in view of Shin US Pub 2016/0070304.
Regarding claim 7, 
Cho teaches the bearer component is an integrated bearing plate (as seen in figure 34, the bearer as described in claim 1 is spanning the entire device).  

Shin in similar field of a flexible display teaches a component comprising a shape memory metal (paragraph 143, 151). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Shin such that the bearer plate of Cho comprises the shape-memory metal for purpose of remembering specific shape based on the temperature or other criteria such that the bearer plate return to original shape automatically and provides the desired flexibility and the strength. 
Regarding claim 8, 
Cho teaches the first plane part, the second plane part, the third plane part are rigid plates (figure 34, the respective plane parts and the plates are rigid since they provide support) and the first bending part and the second bending part are plates (figure 34, the bending area corresponding to structure of hinge plates). 
Cho does not teach the first bending part and the second bending part are shape memory plates, and the shape-memory plate comprises a shape memory metal material.  However, using a shape-memory metal material in a foldable display apparatus is not new. 
Shin in similar field of a flexible display teaches use of a shape memory metal (paragraph 143, 151). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Shin such that the 
Regarding claim 15, 
Cho teaches a flexible display screen (figure 33-35). 
Cho does not teach the flexible display is an organic light emitting diode display screen. 
Shin in similar filed of foldable display device teaches the flexible display is an organic light emitting diode display screen (figure 3a, paragraph 47, OLED). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of organic light emitting diode display screen (OLED display screen) as taught by Shin as the display screen choice of Cho since OLED display screen have a the desired brightness and provide flexibility and foldability.

Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Pub 2014/0285476 in view of Ramaprakash et al. US Pub 2018/0255219 further in view of Liu et al. CN 107195253 (Provided in the IDS, English translation with paragraph number provided by the office).
Regarding claim 9, 
Cho teaches, wherein the first plane part, the second plane part, and the third plane part are rigid plates( figure 34, the respective plane parts and the plates are rigid since they 
Cho does not teach the first bending part and the second bending part comprise a deformable plate and a bending piece, the deformable plate and the bending piece are disposed in a stacked manner, the deformable plate comprises a shape-memory metal material, and the bending piece is bent or unfolded under external force.
Liu in similar field of foldable display device teaches a bending part (figure 3-5, bending part in figure 5, circled by element 11) comprises a deformable plate (element 202) and a bending piece (element 201), the deformable plate and the bending piece are disposed in a stacked manner (figure 4), the deformable plate comprises a shape-memory metal material (paragraph 40-42, paragraph 42 describes the shape memory material such as shape memory alloy), and the bending piece is bent or unfolded under external force (paragraphs 40-42 external force such as the force of the shape memory alloy receiving voltage).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the first bending part and the second bending part of Cho is provided with a deformable plate and a bending piece, the deformable plate and the bending piece are disposed in a stacked manner, the deformable 
Regarding claim 22, Cho as modified by Liu teaches, 
Wherein the bending piece (element 201 of Liu) has a structure of an elastic plate structure (element 201 is deformable layer thereby elastic plate structure meets the limitation), a chain structure, a meshing gear group structure or a rotating shaft connection structure.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Pub 2014/0285476 in view of Ramaprakash et al. US Pub 2018/0255219 further in view Yeom US Pub 2017/0199549.
Regarding claim 12, 
Cho teaches the bearer component having a first surface part is connected to a side of the first plane part away from the first bending part (Fig. 34, the edge of the first plane art that is not connected to the bending area, similar to area 26 of present application), the second surface part is connected to a side of the third plane part away from the second bending part (fig 34, the edge of the first plane art that is not connected to the bending area, similar to area 26 of present application), the first surface part and the second surface part are also used to bear the flexible display screen (the sides bear the display screen as seen in figures 33-35).

Yeom in similar field of foldable display device (figure 4, 6) teaches two ends of the flexible display comprises an arc surface parts (figure 6). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first surface part and the second surface part of Cho to be arc surface part as taught by Yeom, such modification will provide an area where the user can handle the foldable display apparatus from (paragraph 74, Yeom), additionally, will provide a larger screen such that a user can view the edges.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Pub 2014/0285476 in view of Ramaprakash et al. US Pub 2018/0255219 further in view of Yeom US Pub 2017/0199549.
Regarding claim 17, 
A foldable display apparatus (figure 33-35), comprising
 a flexible display screen (element 3010);
a bearer component (the base/frame where the screen 3010 is disposed and secured to, similar to element 2 of present application, the layer between the display and the three housing being shown in figure 34); and
a camera (figures 35-45, shows at least one camera (element 3260 or 3270) and a sensor (at least the other camera can act as the sensor or as decribed in at least paragraph 260 a display device can detect the mode or position of the screen and the camera to activate the 
wherein the bearer component comprises a first plane part (the first plane part that corresponds to the screen in figure 35, 3210, this is similar to the plane part 21 in figure 3 of present application), a first bending part (figure 34, region indicated by 3420), a second plane part (figure 33-35, the region indicated by the middle of the screen such that in figure 34 the section that is right below label fig 34 and which is similar to element 23 of present application in figure 3), a second bending part (figure 34, the region indicated by 3410), and a third plane part (figure 33-35, the region that corresponds to element 3230 and that is in between in figure 34, similar to element 25 in of present application in figure 3) that are sequentially connected in a long side direction (as seen in figure 33 and 35 sequentially connected in a long side (i.e. x axis or the direction indicated by a in figure 33);
wherein a length of the first bending part in the long side direction is greater than a length of the second bending part in the long side direction (as seen in figure 34, the length of first bending part corresponding to 3420 is greater than the length of the second being part corresponding to 3410, similar to figure 3 of present application);
wherein the first plane part, the first bending part, the second plane part, the second bending part, and the third plane part jointly bear the flexible display screen (figure 33-34);

wherein parts of the flexible display screen borne by the first plane part and the second plane part are exposed (figure 34, the display is exposed, similar feature as of present application's figure 3);
wherein the foldable display apparatus further comprises a first housing (figure 34, three different housing which is fastened to the side of the respective plane part opposite of the display screen) that is fastened to a side the first plane part or the second plane part and away from the flexible display screen (figure 34), and first plane display area (area indicated by 3210) overlapping the first plane part;
and further comprising one or more processors (described in paragraph 300), one or more memories (paragraph 300), and an instruction (inherent feature when processor and memories are in communication in a smart phone or a tablet device) that is stored in the one or more memories and that can be executed by the one or more processors, 
Cho does not teach wherein the both the camera and the sensor are disposed in the first housing and correspond to either a first plane display area overlapping the first plane part or a second plane display area overlapping the second plane part, such that the camera is to implement both front facing shooting and rear face shooting; furthermore Cho does not explicitly teach the one or more processors executes the instruction to implement the following steps:
Responding to detection of a first operation; and

Ramaprakash in similar field of foldable display apparatus teaches a housing comprising a camera module and an image sensor (paragraph 40, figure 1a-e, camera module indicated by element 113 which includes a camera module and image sensor), such that the camera and the sensor correspond to plane display area overlapping the plane part (figure 11c-d, element 113 overlapping plane display area, similar to present application), such that the camera is to implement both front facing shooting and the rear facing shooting (as seen in figure 1b-1e, specifically 1c-1e, the camera 113 is used for rear shooting in configuration of figure 1b and when folded, it can be used as front shooting via the opening 107 as the camera is aligned with the opening 107, figure 1d).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Cho’s foldable display apparatus such that only one camera is needed as taught by Ramaprakash such that the camera can be aligned with the aligned optical opening to use it in the front configuration when the foldable display is folded, furthermore such modification will further provide the camera and the sensor in the same housing of Cho, such modification will eliminate the need for two cameras and thereby reducing the cost of the device and reduce the thickness by removing one camera.
Lee in similar field of foldable display apparatus teaches a controller (figure 1) and a processor (figure 1) communicating and the processor executes the instruction to implement 
Driving the bearer component to change to a folded state (paragraphs 262-263, the controller drives the component to fold or unfold). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the memory  and the processor of Cho such that the operation/instructions of Lee is provided thereby when the user provides the first operation the processor executes driving of the bearer component to change to a folded state automatically, such combination will render the foldable display apparatus to fold or unfold without the need of external force and automating (paragraph 262, Lee). Furthermore, Cho already provides the configuration of wherein the third plane part is folded between the first plane part and the second plane part, and parts of the flexible display screen, brine by the first plane part and the second plane part are exposed, thereby the operation of rotation and arrangement will be the same, the processor will just automate the instruction to be put into this configuration. 
Regarding claim 18, Cho as modified by Lee teaches, 
wherein the foldable display apparatus further comprises a recognition component (figure 39-42 of Cho, the cameras), and the one or more processors execute the instruction to further implement the following steps: responding to detection of a third operation (paragraphs 255-260 of Cho, describes the detection of the user by the camera and the orientation of the display); and controlling, based on recognition information of the recognition .

Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. US Pub 2017/0075388 in view of Ramaprakash et al. US Pub 2018/0255219 further in view of Cho et al. US Pub 2016/0198100 (hereinafter Cho’100).
Regarding claim 1, Yee teaches, 
A foldable display apparatus (figures 1-5), comprising
a flexible display screen (figure 1 shows the display where it is indicated by 110);
a bearer component (the base/frame where the screen is disposed and secured to, similar to element 2 of present application, the layer indicated by 405, 410 and the bottom of the housing between the display and the three housing being shown in figure 34); and
a camera (camera 1254, figure 1, figure 12) and a sensor (sensor hub (element 1240 and various sensors provided in figure 12), wherein the camera is to capture an image (figure 1and 12). 
wherein the bearer component comprises 
a first plane part (the first plane part 410 that corresponds to the screen in figure 5a-b, this is similar to the plane part 21 in figure 3 of present application), a first bending part (figure 
wherein both the camera and the sensor are disposed in the first housing (figure 12 and figure 1 such that all the components provided in the housing as described above), and correspond to either a first plane display are overlapping the first plane part (figure 1a camera at the top region of 105 which overlaps the display area) or a second plane display area overlapping the second plane part. 
Yee does not teach the sensor is to detect a distance between the foldable display apparatus and a user thereof; and such that the camera is to implement both front facing shooting and rear facing shooting. 
 Ramaprakash in similar field of foldable display apparatus teaches a housing comprising a camera module and an image sensor (paragraph 40, figure 1a-e, camera module indicated by element 113 which includes a camera module and image sensor), such that the camera and the sensor correspond to plane display area overlapping the plane part (figure 11c-d, element 113 overlapping plane display area, similar to present application), such that the camera is to implement both front facing shooting and the rear facing shooting (as seen in figure 1b-1e, specifically 1c-1e, the camera 113 is used for rear shooting in configuration of figure 1b and when folded, it can be used as front shooting via the opening 107 as the camera is aligned with the opening 107, figure 1d).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Cho’s foldable display apparatus such that only one camera is needed as taught by Ramaprakash such that the camera 
Cho’100 in similar field teaches a sensor (fig 1, element 170; paragraph 116), the sensor is to detect a distance between the display device and a user thereof (paragraphs 19, 116 and as described in claim 10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention use the specific sensor as describe by Cho’100 as one of the sensor of Cho for the purpose of making the foldable display apparatus energy efficient by using the distance sensor to activate or deactivate the screen based on where the user is facing. 
Regarding claim 23, Yee as modified teaches, 
Wherein no housing is fasten to a side of the first plane part or the third plane part (figure 5a-b, shows no housing provided on 405 or 410).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lian US Pub 2017/0287385, fig 3a. Lee US Pub 2017/0199712, bends with respect to response. Burr et al. US Pub 2016/0274718, fig 1a-d, similar foldable display apparatus. USD761252S design patent with similar structure of present application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841